Citation Nr: 0922358	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 50 percent.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1976 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim sought.

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the Cleveland RO.  A 
copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reveals that the Veteran applied for Social 
Security benefits in September 2003, however, any medical 
documents considered by the Social Security Administration 
have not been associated with the claims folder.  As those 
records could contain evidence relevant to the claim further 
development is required.

The Board also finds that a new VA examination is needed to 
determine the extent of the Veteran's disability.  In this 
respect, the Veteran last underwent a VA compensation 
examination almost five years ago in December 2004.  
Furthermore, at his Board hearing, the Veteran argued that he 
had been experiencing worsening symptoms of depression and 
had developed a speech problem since his last examination.  
The United States Court of Appeals for Veterans Claims has 
held that when a veteran alleges that his service-connected 
disability has worsened since he was previously examined, a 
new examination may be required to evaluate the current 
degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  Thus, the Board finds that a new 
examination is warranted to determine the current status of 
the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include all related records 
since July 2008 from the VA Outpatient 
Clinic in Columbus, Ohio.  All attempts to 
secure this evidence must be documented in 
the claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  The RO must contact Social Security 
Administration  and request copies of all 
records used in determining the Veteran's 
entitlement to disability benefits.  If the 
RO cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in writing 
why further attempts to locate or obtain 
any government records would be futile. The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

3.  After completion of all of the 
foregoing the RO should schedule the 
Veteran for an examination with a 
psychiatrist to evaluate the current 
nature of his major depressive disorder.  
The claims folder is to be provided to the 
psychiatrist for review in conjunction 
with the examination, to include any newly 
obtained medical from any source.  All 
indicated tests and studies deemed 
appropriate by the psychiatrist should be 
accomplished and all clinical findings 
should be reported in detail.

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
an ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to an increased 
rating for major depressive disorder.  If 
the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




